DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al et al (U.S. 2013/0050056 A1) in view of Yong et al (U.S. 2019/0089052 A1).
Regarding claim 1, Lee et al discloses an electronic device (figure 3, a wireless device 310) comprising: a first antenna (figure 3, antenna 330) configured to transmit or receive signals at a first frequency (paragraphs 0021, 0030-0033 and 0084); a second antenna (figure 3, antenna 340) configured to transmit or receive signals at a second frequency (paragraphs 0021, 0030-0033 and 0084); and a device cover configured to enclose at least a portion of the device (figure 3, a housing of the device 310, paragraphs 0030-0031), the cover having a first thickness in a first area and a second thickness in a second area, the first area being substantially aligned with a boresight of the first antenna (see figure 8 and paragraph 0030-0031, the cover having a first area (i.e., a front surface of the device 310) and a second area (i.e., a top surface of the device 310),the cover having a first area and a second area, the first area being substantially aligned with a boresight of the first antenna, the second area being substantially aligned with a boresight of the second antenna (see figure3, the antennas 330 and 340; paragraphs 0030-0031 and  0043 the maximum antenna gain at center of patch antenna).
 Lee et al does not explicitly disclose the first thickness being different than the second thickness.
Yong et al discloses a housing of an electronic device having a first thickness in a first area and a second thickness in a second area (see figure 8, a first area (i.e., an 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al in view of the teachings of Yong et al to make the cover of an electronic device having a first thickness in a first area and a second thickness in a second area in order to lower the incident angle of the transmit signals as taught by Yong et al (paragraphs 0070). 

Regarding claim 2, Lee et al in view of Yong et al discloses the apparatus of claim 1. Young et al discloses wherein the first antenna comprises a substantially planar radiator, and wherein the first area is substantially aligned with the radiator in a direction normal to a plane of the radiator (see figure 8, the first area (i.e., the area of the cover 122 at thickness T1) and corresponding antenna resonating element 110; paragraphs 0070- 0072). 

Regarding claim 3, Lee et al in view of Yong et al discloses the apparatus of claim 2. Young et al discloses wherein the second antenna comprises a substantially planar second radiator, and wherein the second area is substantially aligned with the second radiator in a direction normal to a plane of the second radiator (see figure 8, the second area (i.e., the area of the cover 122 at thickness T2) and corresponding antenna resonating element 110; paragraphs 0070- 0072). 

 antenna elements 110 corresponding to T1 and T2; paragraphs 0069).

Regarding claim 5, Lee et al in view of Yong et al discloses the apparatus of claim 4. Young et al discloses wherein the first thickness is approximately half a wavelength of a signal having the first frequency (paragraph 0067).

Regarding claim 8, Lee et al in view of Yong et al discloses the apparatus of claim 1. Young et al discloses wherein the first antenna is further configured to transmit or receive signals at the second frequency (paragraphs 0049, 0052-0055).

Regarding claim 9, Lee et al in view of Yong et al discloses the apparatus of claim 1. Young et al discloses a third antenna configured to transmit or receive signals at the first frequency (figure 8, a forth antenna element 110; paragraphs 0049, 0052-0055), the device cover having the first thickness in a third area, the third area being substantially aligned with a boresight of the third antenna (see figure 8, the forth antenna element 110 and corresponding cover 122; paragraphs 0069).

Regarding claim 10, Lee et al in view of Yong et al discloses the apparatus of claim 9. Young et al discloses wherein the first, second, and third antennas are 

 Regarding claim 11, Lee et al discloses an electronic device (figure 3, a wireless device 310), comprising: a first antenna (figure 3, antenna 330) having a first radiator (i.e.,  patch antennas 332), the first radiator being disposed substantially in a first plane and having a perimeter defined by a first plurality of sides, a first side of the first plurality of sides being of a first length (see figure 3 and paragraph 0030,  the first radiator (i.e.,  the patch antennas 332) is disposed substantially in a first plane (i.e., a  front surface of wireless device 310)  and  the first plane (i.e., the front surface of wireless device 310) has four sides); a second antenna (figure 3 antenna 340) having a second radiator (i.e.,  patch antennas 342), the second radiator being disposed substantially in a second plane and having a perimeter defined by a second plurality of sides, a second side of the second plurality of sides being of a second length, the second length being different than the first length (see figure 3, the second radiator (i.e., the patch antennas 342) is disposed on substantially in a second plane (i.e.,  a  top surface of wireless device 310  and the second plane (i.e.,  the top surface of wireless device 310 ) has four sides), and a device cover (figure 3, a housing of device 310) configured to enclose at least a portion of the device(paragraph 0030), the cover having a first area  and a second area (i.e., a surface of the antenna 330)  and a second area (i.e., a surface of the antenna 
Lee et al does not explicitly disclose the second length being different than the first length, and the cover having a first thickness in a first area and a second thickness in a second area. 
Yong et al discloses the length and width of the front side of an electronic device housing and the length and width of the top side of an electronic device be different (paragraphs 0050-0051). a device cover (figure 8, a dielectric cover 122) configured to enclose at least a portion of the device (paragraph 0064, “…the cover 122 may be formed from internal structures within device 10”), the cover having a first thickness in a first area  and a second thickness in a second area (see figure 8, a first area (i.e., an area of the cover 122 at thickness T1 and a second  area (i.e., an area of the cover 122 at thickness T2). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al in view of the teachings of Yong et al to make the length of front side housing of an electronic device being different than the length of the top side of the electronic device by choice of design preference and to make a first thickness in a first area  and a second thickness in a second area in order to lower the incident angle of the  transmit signals as taught by  Yong et al (paragraphs 0070). 



Regarding claim 13, Lee et al in view of Yong et al discloses the apparatus of claim 11. Lee et al discloses wherein the first plane and the second plane are substantially coplanar (see figure 3, the front surface of wireless device 310 and the top surface of wireless device 310).

Regarding claim 14, Lee et al in view of Yong et al discloses the apparatus of claim 11.  Lee et al discloses wherein the first plane and the second plane are angled with respect to one another (see figure 3, the front surface of wireless device 310 and the top surface of wireless device 310).

Regarding claim 15, Lee et al in view of Yong et al discloses the apparatus of claim 11, Yong et al discloses wherein the first antenna further comprises a third radiator disposed substantially in a third plane (figure 2, a multiple antennas location 50) , the third plane being substantially parallel to the first plane, the third radiator being disposed on an opposite side of the first radiator as the first area of the device cover(see figure 2,  the antennas location 50; paragraphs 0048-0050 and 0063)



Regarding claim 17, Lee et al in view of Yong et al discloses the apparatus of claim 11. Lee et al discloses wherein the device comprises a smartphone, and wherein the device cover comprises a back cover of the smartphone (see figure 3, the wireless device 310; paragraphs 0021, 0037 and 0091).

Regarding claim 18, Lee et al in view of Yong et al discloses the apparatus of claim 11. Lee et al discloses wherein the device comprises a smartphone, and wherein the device cover comprises a top edge of the smartphone (see figure 3, the wireless device 310; paragraphs 0021, 0037 and 0091).

Regarding claim 19, Lee et al in view of Yong et al discloses the apparatus of claim 11. Lee et al discloses further comprising a third antenna, wherein the first antenna and the second antenna are disposed along a first line, and wherein the first antenna and the third antenna are disposed along a second line, the second line being angled with respect to the first line (see figure 3, the first antenna (i.e., (i.e. lower left side patch antenna 332)), the second antenna (i.e., the lower right side patch antenna 332)), and a third antenna (i.e. upper left side patch antenna 332); paragraph 0030) .

.

3.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al et al. (U.S. 2013/0050056 A1) in view of Yong  et al  (U.S. 2019/0089052 A1) further in view of in view of Kim et al (U.S. 2010/0259453 A1).
Regarding claim 6, Lee et al in view of Yong et al discloses the apparatus of claim 1. Lee et al in view of Yong et al does not disclose wherein the device cover is comprised of a material having a dielectric constant greater than about 8.
Kim discloses a device cover is comprised of a material having a dielectric constant greater than about 8 (paragraph 0036).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al as modified by Young et al in view of the teachings of Kim et al to use the device cover is comprised of a material having a dielectric constant greater than about 8 in order the cover to have a desired Q value (see Kim et al, paragraphs 0036 and 0046).  

Regarding claim 7, Lee et al in view of Yong et al and Kim et al discloses the apparatus of claim 6. Kim discloses wherein the device cover is comprised of a material having a dielectric constant in the range of about 10 to about 40 (paragraph 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649